Title: Advice of Council respecting Henry Hamilton and Others, 29 September 1779
From: Virginia Assembly
To: 



In COUNCIL, September 29. 1779.
The Board having been at no time unmindful of the circumstances attending the confinement of Lieutenant Governour Hamilton, Captain La Mothe, and Philip Dejean, which the personal cruelties of these men, as well as the general conduct of the enemy had constrained them to advise, wishing, and willing to expect that their sufferings may lead them to the practice of humanity should any future turn of fortune in their favour submit to their discretion the fate of their fellow creatures; that it may prove an admonition to others meditating like cruelties, not to confide for impunity in any circumstances of distance or present security; and that it may induce the enemy to reflect what must be painful consequences should a continuation of the same conduct on their part impel us to resort again to severities while such multiplied subjects of retaliation are within our power. Sensible that no impression can be made on the event of the war, by creating vengeance on miserable captives; that the great cause which has animated the two nations against each other is not to be decided by unmanly cruelties, on wretches who have bowed their necks to the power of the victor,  but by the exercise of honourable valour in the field. Earnestly hoping that the enemy viewing the subject in the same light, will be contented to abide the event of that mode of decision and spare us the future pain of a second departure from kindness to our captives: Confident that commiseration to our prisoners is the only possible motive to which can be candidly ascribed in the present actual circumstances of the war, the advice we are now about to give: The Board does advise the Governour to send Lieutenant Governour Hamilton, Captain La Mothe, and Philip Dejean, to Hanover court—house, there to suffer them to be at large within certain reasonable limits, taking their parole in the usual form: The Governour orders accordingly.
  Ordered, that Major——Hay, be also sent under a like parole to the same place. (A copy)

Archibald Blair, c. c.

